Citation Nr: 1759403	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  11-17 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from October 1961 to August 1964.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current bilateral hearing loss disability and reported tinnitus began during basic training when firing an M14 rifle without any hearing protection and continued to the present.  He also described an incident during service when someone dropped a large tray of silverware in the dining area, resulting in a decrease in hearing and "ringing" in his ears, which each lasted only a couple seconds.  

Having reviewed the evidence of record, the Board finds that additional development is required before deciding the claims on appeal.

First, the AOJ should make another attempt to locate the Veteran's service treatment records.  The Veteran's DD Form 214 and documents in his VA education folder, including those completed by the Veteran, spell his last name "Hoffman."  More contemporaneous records spell his last name "Hoffmann."  In February 2010, the National Personnel Records Center (NPRC) notified VA that the Veteran's service treatment records were not located; they either did not exist, or were not located at the NPRC.  The NPRC had conducted the search using the last name "Hoffman."  In his August 2010 notice of disagreement (NOD), the Veteran advised VA that he believed his "last name was constantly misspelled as 'Hoffman'" during service.  The AOJ should make a second request for the Veteran's service treatment records, this time using the last name "Hoffmann," and request his service personnel records using both spellings of his last name.

Second, it appears to the Board that there may be additional treatment records from the Minneapolis VA Medical Center (VAMC) dated prior to November 2001.  The AOJ should obtain and associate with the claims file all treatment records from the Minneapolis VAMC and related clinics since the Veteran established medical care until November 2001 and ongoing treatment records from the Grand Junction VAMC dating since March 2016.  See 38 U.S.C. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Finally, after completing the above development, the AOJ should return the Veteran's entire electronic claims file to the May 2010 VA examining audiologist, or to another audiologist if unavailable, to obtain an addendum medical opinion.  The May 2010 examiner could not resolve the etiology issue of the Veteran's hearing loss and tinnitus "without resorting to mere speculation."  The examiner cited the "limited noise exposure while in the service being only during basic training and the lack of audiological data while in the service" as the rationale for her conclusion.  

While the Veteran's limited noise exposure during basic training would logically be a fact weighing against the Veteran's claim, the examiner did not appear to use that information or the favorable evidence regarding his post-service occupation as a reporter involving limited noise exposure to form any medical opinion.  Instead, the opinion appears to rely solely on a lack of evidence of audiological data in service without considering the Veteran's report of in-service noise exposure during basic training.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on the veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  Therefore, Board finds that this claim must be remanded to obtain a new VA opinion that will adequately address the Veteran's contentions and history.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's service treatment records using the last name "Hoffmann" and his service personnel records using the last name "Hoffmann" and/or "Hoffman."

2.  Obtain all treatment records from the Minneapolis VAMC and related clinics since establishing care to November 2005 and ongoing treatment records from the Grand Junction VAMC and related clinics dating since March 2016.

3.  After completing the above development, provide the Veteran's entire electronic claims file to the May 2010 VA examiner, or to another audiologist if unavailable, to obtain an addendum medical opinion as to the etiology of the Veteran's bilateral hearing loss and reported tinnitus.  Arrange for the Veteran to undergo examination if one is deemed necessary in the judgment of the audiologist designated to provide the addendum opinion.  

The contents of the entire claims file, to include a complete copy of this Remand, must be made available to the designated audiologist and the addendum opinion report should include discussion of the Veteran's documented medical history and assertions.  If the Veteran is examined, all indicated tests and studies, including audiological testing and speech recognition scores using the Maryland CNC Test, should be accomplished and the reports of such associated with the VA examination report; any clinical findings should be reported in detail.

The audiologist should provide an opinion consistent with sound medical judgment as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hearing loss and reported tinnitus began in service, manifested to a compensable degree within one year of separation from service, or are otherwise medically related to service.

A complete rationale should be given for all opinions and conclusions expressed.

If the audiologist determines that he/she cannot provide an opinion without resorting to speculation, the audiologist should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the audiologist be undertaken so that definite opinions with respect to any audiological disability can be obtained).

4.  After completing the requested actions, and any additional notification and/or development warranted by the record, readjudicate the claims on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




